Andrew P. Saulitis
LAW OFFICES OF
ANDREW P. SAULITIS P.C.
Attorneys for Defendants Halstead Manhattan, LLC
   formerly known as Halstead Property, LLC
   and Ayo Haynes                                                     Return Date:
40 Wall Street-37th Floor                                              March 24, 2020 (9:30 a.m.)
New York, New York 10005
(212) 459-0900
apslaw@msn.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

JANE DOE,

                                 Plaintiff,

                —against—
                                                                        1:18-cv-05436-AKH-DF
HALSTEAD PROPERTY, LLC,
HALSTEAD MANHATTAN, LLC and
AYO HAYNES,

                                 Defendants.

------------------------------------------------------------------x


                                     NOTICE OF MOTION
                                   [SUMMARY JUDGMENT]
                                              [corrected]

        Defendants Halstead Manhattan, LLC (formerly known as Halstead Property, LLC)

and Ayo Haynes, by their attorneys the Law Offices of Andrew P. Saulitis P.C., pursuant to

Fed. R. Civ. P. 56 and S.D.N.Y. Local Civil Rules 6.1, 7.1 and 56.1, moves the Court for an

order granting summary judgment dismissing the complaint on the grounds that there is no

genuine dispute as to any material fact and the defendants-movants are entitled to judgment

as a matter of law in this discrimination case under the Fair Housing Act, in the plaintiff
was unable to buy a condominium apartment because the owner sold it to someone who bid

more for it than plaintiff did, not because of any discrimination by the seller’s brokers, who

duly communicated all bids, including plaintiff’s.1

       This motion is supported by the accompanying declaration of Andrew P. Saulitis

dated February 14, 2020 and its exhibits, the declaration of Ayo Haynes dated February 17,

2020 and their exhibits, defendants’ statement of material facts pursuant to Fed. R. Civ. P.

56 (c) (1) and Local Civil Rule 56.1 (a) and (d) and memorandum of law dated February

14, 2020.

       In accordance with the Court’s Minute Entry dated January 10, 2020 for

proceedings held before Judge Alvin K. Hellerstein, opposing papers are due by March 13,

2020 and reply papers are due by March 23, 2020.

Dated: February 14, 2020
                                             ___________________________
                                                   Andrew P. Saulitis

                                                 LAW OFFICES OF
                                             ANDREW P. SAULITIS P.C.
                                             Attorneys for Defendants Halstead Manhattan,
                                             LLC formerly known as Halstead Property, LLC
                                             and Ayo Haynes
                                             40 Wall Street-37th Floor
                                             New York, New York 10005
                                             (212) 459-0900
                                             Email: apslaw@msn.com

VIA ECF TO:

       1
        “Jane Doe” (“Ms. Doe”) is a pseudonym under which plaintiff, “an African American
homosexual woman” brings this action, though there is no compelling reason for her to do so, or to
continue to do so.
                                               -2-
WAGNER BERKOW & BRANDT, LLP
Attorneys for Plaintiff “Jane Doe”
462 7th Avenue, 6th Floor
New York, New York 10018
(646) 791-2086
Email: ijbrandt@wagnerberkow.com
       NKhindri@wagnerberkow.com




                                     -3-
